Citation Nr: 1748220	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1969 to September 1970 and in the Army National Guard from October 1976 to December 2003.  He died in December 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Tagos, Maine. 

In September 2014 and August 2015, the Board remanded the Appellant's appeal for further development.

A Board hearing was held before the undersigned in June 2015. 


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on December [REDACTED], 2006, and lists the immediate causes of death as end stage renal disease and liver failure, with other significant contributing conditions consisting of diabetes mellitus and ethanol abuse.

2.  The Veteran had active service in Korea from July 1969 to September 1970 but not in or near the Korean demilitarized zone (DMZ).

3.  At the time of his death, the Veteran was not service-connected for any disabilities.

4.  The disabilities that caused or contributed to the Veteran's death were not caused or aggravated by disease or injury in active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §1110, 1154(a), 1154(b), 1310, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse or child of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. §1310 (West 2014). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  Id; see 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §3.303, 3.307, 3.309 (2016).  

Service connection for the cause of death is provided where a service connected disability caused or contributed (hastened) death.  38 C.F.R. § 3.312.

Service connection may be granted for disease or injury incurred in or aggravated by active service.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  See 38 C.F.R. §3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. §3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. §3.312(c).

If a veteran was exposed to an herbicide during active military, naval, or air service, then certain diseases, including diabetes mellitus if the requirements of 38 C.F.R. §3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. §3.307(d) are also satisfied.  See 38 U.S.C.A. §1116 (West 2014); 38 C.F.R. §3.307, 3.309(e) (2016).  

A Veteran who, during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  See 38 C.F.R. §3.307(a)(6)(iv).  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  Importantly to this matter, only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

II.  Factual Background

The Veteran's certificate of death reports that the immediate causes of his death were end stage renal disease and liver failure.  Other significant conditions included diabetes mellitus and ethanol abuse.

The appellant contends that the cause of the Veteran's death is related to his exposure to herbicides while serving on active duty in Korea.  

The Veteran was not service connected for any disability or disease during his lifetime.  Service connection for the Veteran's death would still be warranted if it is shown that his death was otherwise related to active service.  The Veteran's service treatment records and service personnel records are silent as to any complaints, treatment, or diagnoses of renal disease, liver failure, ethanol abuse, or diabetes mellitus.  Rather, the Veteran was noted to be in good health, with no abnormalities, upon separation.  See January 1969 entrance examination and August 1970 separation examination.

Post-service treatment records are available as early as August 1996, noting a diagnosis of hydronephrosis secondary to non-opaque renal calculus.  An April 2001 private treatment record documents the Veteran's diagnosis of chronic hepatitis C.  Specifically, an April 2001 treatment record also notes complaints of rectal bleeding associated with constipation, followed by a diagnosis of cirrhosis of the liver.  It was opined that the Veteran's liver condition was consistent with chronic active hepatitis.  Treatment records dated May 2002 to December 2006 document ongoing complaints of hepatitis symptoms, nausea and vomiting, renal colic and regular colonoscopies.  

Pursuant to the Board's August 2015 remand, treatment records for the Veteran's hepatitis C were requested, as well as any treatment records that might be available from a VA Medical Center in New York since 1970.  However, such requests were unsuccessful as those facilities reported that there are no treatment records available for the Veteran at the VA Medical Center in Bronx or Albany, New York.
 
The Veteran died in December 2006 of end stage renal disease and liver failure.

III.  Analysis

For service connection for the cause of death of a veteran, the first requirement, evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die). However, the last two requirements must be supported by evidence of record. Ruiz v. Gober, 10 Vet. App. 352, 356 (1997).

With regard to the first element of service connection, the existence of a present disability, the Veteran was diagnosed with end stage renal disease, cirrhosis of the liver, chronic hepatitis, and ethanol abuse at the time of his death.  See April 2001 VA treatment record; November 2006 VA treatment record.  Thus, the first element is satisfied.

In regards to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records do not reflect treatment for, or a diagnosis of, the aforementioned conditions during active service.  Further, the Veteran's military personnel records reflect that during active service, he served in the 348th Supply and Services unit while on active duty in Korea during the qualifying period.  However, this unit is not among those listed as having operated in or near the DMZ between April 1, 1968 and August 31, 1971.  See M21-1, part IV, subpt. ii, ch. 1, sec. H.4.b.

At her hearing the appellant testified that she was married to the Veteran for 28 years and had known him since 1978.  Her representative asked her if he ever reported being in the DMZ or said that he was "in that area."  She responded that he did report being "in that area."  She was unable to recall any further specifics.  She did recall a long history of treatment for various disabilities and diseases.  

The appellant's testimony is of little probative value in determining whether the Veteran's unit served in the DMZ.  She did not meet the Veteran until after his Korea service and has not personal knowledge of that service.  Her testimony was extremely vague as to what he told her about his Korea service.  Her representative contended that soldiers serving in Korea were normally taken to the DMZ.  The service department has; however, only recognized specific units as having served in the DMZ; and there is no evidence to support the contention that member of all units were in that zone.

Additionally, the appellant does not allege, and the evidence does not reflect that the Veteran's end stage renal disease or liver failure is directly related to his active service.  Service treatment records are silent as to any complaints of, or treatment for, symptoms which could later be identified as symptoms of renal disease or liver failure while he was in active service.  Therefore, neither direct nor presumptive service connection for a chronic disability is applicable in this case.

The Board has also given consideration to the appellant's contention that the Veteran developed hepatitis due to his exposure to blood as a competitive boxer during service.  See October 2016 appellant statement.  However, a thorough review of the evidence reveals there is no indication of an in-service incurrence or event to support a causal link between the Veteran's hepatitis and active service.  The appellant has no personal knowledge of such an occurrence and has not described any specific incident.  Information submitted by the appellant shows that the Veteran continued to box as a civilian after returning from active service

In sum, the Veteran is not presumed to have been exposed to herbicides while serving in Korea.  Further, there is no evidence to causally link his cause of death to any event or incident of his active service.  As such, there is no evidence establishing that the cause of death (or any contributing cause) is medically related to active service.

The preponderance of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. §5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


